DISMISS; and Opinion Filed October 18, 2016.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-01162-CR

                        EX PARTE ANTOINE LAWVELL PERRY

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F16-41185-Y

                            MEMORANDUM OPINION
                      Before Justices Bridges, Lang-Miers, and Whitehill
                                Opinion by Justice Lang-Miers
       Antoine Lawvell Perry has applied to this Court for a pretrial writ of habeas corpus. This

Court does not have original habeas jurisdiction in criminal cases. See TEX. GOV’T CODE ANN. §

22.221(d) (West 2004); TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2015); In re Ayers, 2016
WL 1533747, at *1 (Tex. App.—Houston [14th Dist.] Apr. 14, 2016, orig. proceeding) (per

curiam); Ex parte Denby, 627 S.W.2d 435 (Tex. App.—Houston [1st Dist.] 1981, orig.

proceeding).

       We dismiss appellant’s application for writ of habeas corpus for want of jurisdiction.



                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
Do Not Publish                                    JUSTICE
TEX. R. APP. P. 47

161162F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE ANTOINE LAWVELL PERRY                     On Appeal from the Criminal District Court
                                                   No. 7, Dallas County, Texas
No. 05-16-01162-CR                                 Trial Court Cause No. F16-41185-Y.
                                                   Opinion delivered by Justice Lang-Miers.
                                                   Justices Bridges and Whitehill participating.

     Based on the Court’s opinion of this date, the application for writ of habeas corpus is
DISMISSED for want of jurisdiction.


Judgment entered this 18th day of October, 2016.




                                             –2–